United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                  IN THE UNITED STATES COURT OF APPEALS             June 16, 2004
                          FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                               No. 03-60668
                             Summary Calendar



     AGNES MUKARUKIIDI,

                                               Petitioner,

              versus


     JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                               Respondent.



                 Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A76 308 518



Before GARWOOD, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Agnes Mukarukiidi petitions for review of an order of the

Board    of   Immigration   Appeals   (BIA)   affirming   the   Immigration

Judge’s (IJ’s) decision to deny her applications for asylum and

withholding of removal under the Immigration and Nationality Act

(INA), cancellation of removal, and her claim for withholding of

removal under the Convention Against Torture (CAT).              She argues


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that she       is   entitled    to    cancellation       of    removal         because    her

children would suffer atypical hardship if she were removed from

this country.         She argues that she is entitled to asylum and

withholding of removal because she will be subjected to persecution

and torture based on her father’s political activities if she is

returned to Uganda.

       This court does not have jurisdiction to review the IJ’s

discretionary determination that Mukarukiidi’s children would not

suffer    an    “exceptional          and    extremely     unusual         hardship”      if

Mukarukiidi         were   deported         to   Uganda.            See    8     U.S.C.     §

1229b(b)(1)(D); 8 U.S.C. 1252(a)(2)(B)(i); Bravo v. Ashcroft, 341
F.3d 590,     592   (5th     Cir.    2003).      This       court       likewise   lacks

jurisdiction to review the IJ’s determination that Mukarukiidi’s

asylum application was untimely.                  See 8 U.S.C. § 1158(a)(3).

Mukarukiidi’s petition for review is thus DISMISSED as to her

claims concerning cancellation of removal and asylum.

       This court will uphold a factual finding that an alien is not

eligible for withholding of removal if that finding is supported by

substantial evidence.           Chun v. INS, 40 F.3d 76, 78-79 (5th Cir.

1994).     The      substantial       evidence     standard         requires     that     the

decision be based on the evidence presented and that the decision

be substantially reasonable.                Carbajal-Gonzalez v. INS, 78 F.3d
194, 197 (5th Cir. 1996).            The decision will be affirmed unless the

“evidence compels a contrary conclusion.”                     Id.


                                             2
     The   BIA’s   decisions   concerning   Mukarukiidi’s   claims   for

withholding of removal are supported by substantial evidence, and

the record does not compel a contrary conclusion as to either her

INA claim or her CAT claim.      Accordingly, Mukarukiidi’s petition

for review is DENIED as to her claims for withholding of removal.

           PETITION DISMISSED IN PART AND DENIED IN PART




                                   3